DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Objections
Claims 47-50 are objected to because of the following informalities:  
Claim 47 line 4 contains a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 32-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Chao (US 20080015580).
With respect to claim 32, Chao discloses a pedicle screw assembly (see fig. 1a below) comprising: a tulip head (60) including a bottom end (70) having a pair of opposed walls (arms 76a, 76b of tulip, see fig. 1a below and also para. 25, 26) extending therefrom that define a channel (e.g. to receive the rod 80, see fig. 1a below and also para. 26), the bottom end having an opening (72) formed therethrough (e.g. to receive the screw head 42, see fig. 1a below and also para. 29), each of the opposed walls having a threaded inner surface (104, e.g. to mate with 100, see para. 26, 29); a pedicle screw (40) including a threaded shaft (56) and a head (42) having a knurled surface (see para. 25), a portion of the threaded shaft extending through the opening of the bottom end (see fig. 1c and para. 25), a portion of the head engaging the bottom end of the tulip head (see fig. 1c and also para. 25); a washer (20) including a knurled inner surface (26) that engages the knurled surface of the head of the pedicle screw (see para. 29) and an upper surface (20) having a cut portion (22) provided therein that is adapted to receive a portion of a rod (see fig. 2c and also para. 29); and a set screw (100) including a threaded outer wall (102) that engages the threaded inner surface of each of the opposed walls of the tulip head (see para. 30) and a lower surface that is adapted to directly engage the portion of the rod (see fig. 1d and also para. 30).

    PNG
    media_image1.png
    609
    807
    media_image1.png
    Greyscale

As for claim 33, Chao further discloses the pedicle screw assembly defined in Claim 32 wherein the opening formed through the bottom end of the tulip head allows the threaded shaft of the pedicle screw to extend up to a first angle relative to an axis defined by the channel (see para. 25, 28, 29 and note that the shape of 42 within 60 allows for pivoting of the screw relative to the tulip head), and wherein a transverse cut (64) is formed in the opening that allows the threaded shaft of the pedicle screw to rotate at a second angle relative to the axis that is greater than the first angle (see fig. 4b and note that 64 is capable of performing this function if one so desires).
As for claim 34, Chao further discloses the pedicle screw assembly defined in Claim 32 wherein the washer includes a slot (e.g. 24) formed through the knurled inner surface (see figs. 2b-2d and also para. 29).
As for claim 35, Chao further discloses the pedicle screw assembly defined in Claim 32 wherein the washer includes a plurality of slots (24) formed through the knurled inner surface (see figs. 2b-2d and also para. 29).

Claims 37-39, 42 and 43 are rejected under 35 U.S.C. 102a1 as being anticipated by Caron (US 20060243616).
With respect to claim 37, Caron discloses a combined assembly of a packaging assembly and a sterile medical component comprising: a packaging assembly (100) including: a hollow body (102) including an inner wall (wall defining 106d, see fig. 2, 2a below) that defines an interior space (106b, see fig. 2, 2a below and also para. 49-50) extending through the hollow body, the inner wall having an edge (106f, see para. 52 and note that the shape of 106f can be frustoconical/extend radially inward) that extends inwardly from the inner wall into the interior space (see fig. 2, 2a below), and a cap (104) that is supported on the body and encloses the interior space (see para. 54); and a sterile medical component (110) disposed within the interior space of the hollow body and supported on the edge that extends inwardly from the inner wall into the interior space (see fig. 2, 2a below and also para. 48, 52, 60).

    PNG
    media_image2.png
    806
    734
    media_image2.png
    Greyscale

As for claim 38, Caron further discloses the combined assembly defined in Claim 37 wherein the hollow body is cylindrical in shape (see para. 48, 55- note that 102 is a tube), and wherein the edge extends radially inwardly from the inner wall into the interior space (see fig. 2, 2a above and para. 52).
As for claim 39, Caron further discloses the combined assembly defined in Claim 37 wherein the cap is removably supported on the body (see para. 54).
As for claim 42, Caron further discloses the combined assembly defined in Claim 39 wherein the body has a curved outer surface (see fig. 2, 2a above and para. 48, 55- note that 102 is a tube).
As for claim 43, Caron further discloses the combined assembly defined in Claim 42 wherein the cap has a curved outer surface (see fig. 2 above and note the shape of the cross-hatched section).

Claims 37, 39, 41 and 46 are rejected under 35 U.S.C. 102a1 as being anticipated by Howlett (US 20040043358).
With respect to claim 37, Howlett discloses a combined assembly (20) of a packaging assembly and a sterile medical component comprising: a packaging assembly including: a hollow body (36) including an inner wall (38) that defines an interior space (e.g. 40) extending through the hollow body (see fig. 2, 3 below and also para. 39), the inner wall having an edge (22) that extends inwardly from the inner wall into the interior space (see fig. 2, 3 below and also para. 39), and a cap (50) that is supported on the body and encloses the interior space (see fig. 2 below and also para. 41); and a sterile medical component (44) disposed within the interior space of the hollow body (see fig. 2, 3 below and also para. 42, 43) and supported on the edge that extends inwardly from the inner wall into the interior space (see fig. 2, 3 below and also para. 42, 43).

    PNG
    media_image3.png
    784
    896
    media_image3.png
    Greyscale

As for claim 39, Howlett further discloses the combined assembly defined in Claim 37 wherein the cap is removably supported on the body (see para. 42).
As for claim 41, Howlett further discloses the combined assembly defined in Claim 39 wherein the cap includes a detent (56) that engages a flange (34) provided on the body to removably support the cap on the body (see fig. 2, 3 below and also para. 41, 42).
As for claim 46, Howlett further discloses the combined assembly defined in Claim 37 wherein the cap includes an opening therethrough (note that 50 is open therethrough to allow the passage/removal of 44) that is adapted to allow a sterilization gas to pass therethrough into the interior space of the hollow body (note that the therethrough opening of 50 is able to perform this function, e.g. sterilization of packing system either before or after removal of the medical components, if one so desires).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 20060243616), as applied to claim 39 above, in view of Hansson (US 4671410).
As for claim 40, Caron teaches a tight mechanical fit between the body and cap but does not teach wherein the cap includes an internal thread that engages an external thread provided on the body to removably support the cap on the body.
Hasson, also drawn to packing assemblies (1) and sterile medical components (4), teaches a removable mechanical connection between a packaging assembly body (2) and a cap (3) (see fig. 1 below) wherein the cap includes an internal thread that engages an external thread provided on the body (see col. 2 lines 25-27) to removably support the cap on the body (see fig. 1 below) in order to provide a known mechanism (threaded connection) between a body and cap of a packaging assembly for contamination-free storage of artificial implants/medical components (see col. 1 lines 6-7).

    PNG
    media_image4.png
    175
    385
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the packaging assembly of Caron wherein the cap includes an internal thread that engages an external thread provided on the body to removably support the cap on the body, in view of Hansson, in order to provide an alternate equivalent mechanical connection between the body and the cap because both mechanical connections achieve the same predictable result- removable mechanical connection between a body and cap of a packaging assembly that results in contamination-free storage of medical components- and a simple substitution of one known element for another to obtain predictable results is obvious (MPEP 2143 A & B). 

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 20060243616), as applied to claim 39 above, in view of Goldenburg (US 20140127645).
As for claims 44 and 45, Caron further teaches that the body and the cap each have a curved outer surface (see fig. 2, 2a above and para. 48 and 55) but does not appear to explicitly teach wherein the body has a knurled outer surface; and, wherein the cap has a knurled outer surface.
Goldenburg, also drawn to packaging for sterile medical components, teaches a packaging assembly with a knurled outer surface (e.g. 102- see fig. 1, 2a, 3) in order to improve the surgeon’s grip on elements of the packaging assembly (see para. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the packaging assembly of Caron wherein the body has a knurled outer surface and wherein the cap has a knurled outer surface, in view of Goldenburg, in order to improve the surgeon’s grip on elements of the packaging assembly.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 20060243616), as applied to claim 37 above, in view of Biggs (US 5755575).
As for claims 47 and 48, Caron further teaches wherein the hollow body includes a first end (102a) and a second end (102b) such that the cap is supported on the first end of the body (see fig. 2 above). Caron also teaches the retention of another medical component (112) within the packaging assembly via a combination of a removable cap (104), compartment (108d) and chamber (108b) on the second end of the hollow body (see fig. 2 above).
Caron does not teach a compartment is supported on the second end of the hollow body and defines a chamber; and, wherein the compartment is removably supported on the second end of the hollow body.
Biggs, also drawn to packaging assemblies and medical components, teaches an alternate design with a compartment (104) that is supported on an end of a hollow body (102) and defines a chamber (118) (see fig. 4); and, wherein the compartment is removably supported (press fit) on the end of the hollow body (see fig. 4 and also col. 4 lines 63-65) in order to allow the surgeon to handle the medical component (106) without directly contacting it, thereby, avoiding risk of contamination at the surgical site, while also providing the additional function of driving the implant partially into bone with the compartment (see col. 3 lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the cap, compartment and chamber configuration of Caron such that compartment is supported on the second end of the hollow body and defines a chamber; and, wherein the compartment is removably supported on the second end of the hollow body, in view of Biggs, in order to provide an alternate equivalent press-fit mechanism to retain a sterile medical component within a packaging assembly and also allowing the surgeon to handle the medical component without directly contacting it, thereby, avoiding risk of contamination at the surgical site, while also providing the additional function of driving the implant partially into bone with the compartment.

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 20060243616) and Biggs (US 5755575), as applied to claim 48 above, in view of Howlett (US 20040043358).
As for claim 49 and 50, Caron, as modified by Biggs, further teaches a press fit engagement between the compartment and body (as stated above in claim 48 in reference to Biggs fig. 4 and col. 4 lines 63-65).
Caron, as modified by Biggs, does not further teach wherein the compartment includes an inner surface that engages a flange provided on the body to removably support the compartment on the second end of the hollow body; and wherein the compartment includes a detent that engages a flange provided on the body to removably support the compartment on the second end of the hollow body.
Howlett, also drawn to packaging assemblies and medical components, teaches an alternate engagement design wherein a compartment (50) includes an inner surface (56) that engages a flange (34) provided on the body (36+22) to removably support the compartment on the second end of the hollow body (see fig 2, 3 and also para. 42, 43); and wherein the compartment includes a detent (56) that engages a flange (34) provided on the body (36+22) to removably support the compartment on the second end of the hollow body (see fig. 2, 3 and also para. 42, 43) in order to provide an alternate equivalent engagement mechanism between the body and compartment that allows sterile selective retention and release of these components relative to each other (see para. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caron, as modified by Biggs, wherein the compartment includes an inner surface that engages a flange provided on the body to removably support the compartment on the second end of the hollow body; and wherein the compartment includes a detent that engages a flange provided on the body to removably support the compartment on the second end of the hollow body, in view of Howlett, in order to provide an alternate equivalent engagement mechanism between the body and compartment because both engagement mechanisms achieve the same predictable result- sterile selective retention and release of these components relative to each other- and a simple substitution of one known element for another to obtain predictable results is obvious (MPEP 2143 A & B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 32-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 37-50 are newly presented and have been rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
 
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773